Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of American Metal & Technology, Inc., (the "Company") on Form 10-Q for theperiod endingMarch 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Chen Gao, Chief Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:May 21, 2010 By: /s/ Chen Gao Name: Chen Gao Title: Chief Executive Officer and Principal Financial Officer
